DETAILED ACTION
Introduction
This Non-Final Office Action is in response to the application with serial number 17/619,654, filed on December 16, 20221.

Claims 1-20 are amended via preliminary amendment.
Claims 15, 19, and 21 are canceled.
Claims 1-14, 16-18, and 20 are pending.

Information Disclosure Statement
The information disclosure statement filed on March 22, 2022, has been considered.
The information disclosure statement filed on February 22, 2022, has been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-14, 16-18, and 20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-14, 16-18, and 20 are all directed to one of the four statutory categories of invention, the claims are directed to predicting fare in transportation services (as evidenced by the preamble of exemplary claim 1), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “receiving . . . a request;” and “calculating a predicted fare.”  The steps are all steps for managing personal behavior related to the abstract idea of predicting fare in transportation services that, when considered alone and in combination, are part of the abstract idea of predicting fare in transportation services.  The dependent claims further recite steps for managing personal behavior that are part of the abstract idea of predicting fare.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes making a prediction.  The Examiner additionally notes that the claims could be considered to be directed to a mathematical relationship or formula, which is also an abstract idea.  See MPEP §2106.04(a). 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a server in independent claim 1; a server and a digital device in independent claim 16; and a server in independent claim 20).  See MPEP §2106.04(d)[I].  The claims do recite the use of a long short term memory neural network, but the abstract idea of predicting a fare is generally linked to an environment with a long short term memory neural network.  Therefore, the recitation of the long short term memory neural network merely amounts to a field of use or technological environment that does not provide a practical application of the abstract idea.  See MPEP §2106.05(h).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a server in independent claim 1; a server and a digital device in independent claim 16; and a server in independent claim 20) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1, 2, 4, 5, 10-12, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200005206 A1 to Van Ryzin et al. (hereinafter ‘VAN RYZIN’) in view of US 20190379592 A1 to Samadi (hereinafter ‘SAMADI’). 

Claim 1 (Currently Amended) 
VAN RYZIN discloses a method of predicting fare for transportation services (see ¶[0048]; determine when a fare is a premium fare based on predicting available transportation providers), comprising: 
receiving, at a server (see ¶[0076]; a server computer system), a request comprising a service time (see abstract and ¶[0067] and Figs. 4 & 8; Matching transportation requestors have varying preferences for waiting times.  An estimated arrival time in minutes as a function of price policy); and 
calculating a predicted fare at the server (see ¶[0049]; setting the premium fare so that requests equal excess availability); 
wherein calculating the predicted fare uses the service time (see ¶[0047]-[0048]; priority for a request is based on the length of time in the queue.  This factor may compensate for long ETAs associated with requests that have been in the queue a long time.  Premium fares are determines based on there being a transportation request with a non-zero length.  The premium fare maintains the target ETAs).
VAN RYZIN does not specifically disclose, but SAMADI discloses, a long term surge prediction and a short term surge prediction (see ¶[0044]; ride-hailing companies can provide adjustments to increase car availability.  Adjust pricing so that it is dependent on time of arrival.  Optimization can be achieved using the machine learning systems set forth herein, through recommended actions and pricing adjustments.  See also ¶[0004] and [0017]; perform short-term and long-term network capacity planning.  Machine learning techniques can be used to predict spikes in, or sudden changes in network traffic demand)
 as input in a fare estimator (see ¶[0030]; machine learning of the present disclosure can precisely estimate the timing and duration of one or more peaks/spikes in population as input to one or more business applications.  See again ¶[0044]; optimization of ride-hailing demand can be used through recommended pricing adjustments), 
wherein the long term surge prediction is calculated using a long term surge predictor (LTSP) and the short term surge prediction is calculated using a short term surge predictor (STSP) (see ¶[0004] and [0017]; perform short-term and long-term network capacity planning using industry verticals, including transportation), 
wherein the LTSP uses historical data, and the STSP uses the recent data which is more recent than the historical data and at least one of: the historical data and the long term surge prediction (see ¶[0004]-[0005]; perform short-term and long-term capacity planning using historical data.  See also ¶[0053]; use real-time data with machine learning models), 
wherein the LTSP is a first trained LSTM neural network, and the STSP is a second trained LSTM neural network (see ¶[0038]; generate predictions and forecasts of resource demand using supervised machine learning models.  Multiple machine learning models are used as predictors for new demand forecasting models.  Algorithms can include artificial neural networks such as long short-term memory.  A machine learning model can be selected based on domain.  See also ¶[0020]; perform spatial and temporal predictions over any domain that is impacted by population location and activity).
VAN RYZIN discloses a system and method for queuing in dynamic transportation networks that includes setting premium fares to account for a surge in demand (see ¶[0027]).  SAMADI discloses a telecommunications network traffic metrics evaluation and prediction system that models transportation resource demand, including spikes and peaks, using a LSTM neural network.  It would have been obvious to use the LSTM to model demand and recommend prices as taught by SAMADI in the system executing the method of VAN RYZIN with the motivation to set fares and account for surges in demand.

Claim 2 (Currently Amended) 
The combination of VAN RYZIN and SAMADI discloses the method as set forth in claim 1.
VAN RYZIN additionally discloses further comprising sending the predicted fare from the server to the digital device (see ¶[0076] and [0080]; networks may include any combination of interconnected networks configured to send and/or receive data communications using various communication protocols and transmission technologies.  The system may be implemented using various platforms, including a requestor-owned mobile device).

Claim 4 (Currently Amended) 
The combination of VAN RYZIN and SAMADI discloses the method as set forth in claim 1.
VAN RYZIN does not specifically disclose, but SAMADI discloses, wherein the recent data comprises data from transactions completed within a pre-determined time period past from current time (see ¶[0004] and [0019]; perform short term capacity planning), wherein data from transactions is obtained from a real time transaction data stream (see ¶[0053]; provide real-time data, using real-time data and trained machine learning engines).
VAN RYZIN discloses a system and method for queuing in dynamic transportation networks that includes setting premium fares to account for a surge in demand (see ¶[0027]).  SAMADI discloses a telecommunications network traffic metrics evaluation and prediction system that models transportation resource demand in the short term using real-time data.  It would have been obvious to use the short term model with real-time data as taught by SAMADI in the system executing the method of VAN RYZIN with the motivation to set fares and account for surges in demand.

Claim 5 (Currently Amended) 
The combination of VAN RYZIN and SAMADI discloses the method as set forth in claim 4.
VAN RYZIN does not specifically disclose, but SAMADI discloses, wherein the pre-determined time period has a duration chosen from 2 hours to 24 hours, preferably from 5 hours to 8 hours (see ¶[0003]-[0004] and [0071]; there can be large daily migrations of cities’ inhabitants.  A time series may have an hourly or daily resolution.  See also ¶[0058]; sampling frequency can include data from non-uniform sampling intervals).
VAN RYZIN discloses a system and method for queuing in dynamic transportation networks that includes setting premium fares to account for a surge in demand (see ¶[0027]).  SAMADI discloses a telecommunications network traffic metrics evaluation and prediction system that models transportation resource demand using data sampled at varying frequencies and hourly or daily intervals.  It would have been obvious to use the sampling frequencies and intervals as taught by SAMADI in the system executing the method of VAN RYZIN with the motivation to set fares and account for surges in demand.

Claim 10 (Currently Amended) 
The combination of VAN RYZIN and SAMADI discloses the method as set forth in claim 1.
VAN RYZIN further discloses wherein recent data is processed in the form of a time series and added to the historical data (see ¶[0050] and Fig. 5; a 100-minute-long period with request data).

Claim 11 (Currently Amended) 
The combination of VAN RYZIN and SAMADI discloses the method as set forth in claim 10.
VAN RYZIN further discloses wherein a separation in time of data points of the time series is of at least one minute, for example at least 10 minutes (see ¶[0071]; a time series may have an hourly or daily resolution).

Claim 12 (Currently Amended) 
The combination of VAN RYZIN and SAMADI discloses the method as set forth in claim 1.
VAN RYZIN further discloses wherein calculating the predicted fare further uses at least one of: a service time (see ¶[0036]; maximize efficiency based on the estimated time of arrival.  See again ¶[0047]-[0048]; priority for a request is based on the length of time in the queue.  This factor may compensate for long ETAs associated with requests that have been in the queue a long time.  Premium fares are determines based on there being a transportation request with a non-zero length.  The premium fare maintains the target ETAs), a travelling speed, an estimated duration of travel, a routing distance (see ¶[0036]; distance from a provider to a requestor), a pickup location (see again ¶[0036]; distance from a provider to a requestor), a drop-off location, vehicle type, weather (see ¶[0040]; historical data related to weather), events as input in the fare estimator (see ¶[0040] and [0043]; event occurrence).

Claim 16 (Currently Amended) 
VAN RYZIN discloses a fare prediction data system including a server (see ¶[0076]; a server computer system), wherein the server is configured to receive a request comprising a service time (see abstract and ¶[0067] and Figs. 4 & 8; Matching transportation requestors have varying preferences for waiting times.  An estimated arrival time in minutes as a function of price policy); from a digital device (see ¶[0076]; a requestor-owned mobile device),  
VAN RYZIN does not specifically disclose, but SAMADI discloses, wherein the server  comprises: a long term surge predictor (LTSP) for calculating a long term surge prediction based historical data (see ¶[0044]; ride-hailing companies can provide adjustments to increase car availability.  Adjust pricing so that it is dependent on time of arrival.  Optimization can be achieved using the machine learning systems set forth herein, through recommended actions and pricing adjustments.  See also ¶[0004] and [0017]; perform short-term and long-term network capacity planning.  Machine learning techniques can be used to predict spikes in, or sudden changes in network traffic demand).  
a short term surge predictor (STSP) for calculating a short term surge prediction based on recent data which is more recent than the historical data (see ¶[0044]; ride-hailing companies can provide adjustments to increase car availability.  Adjust pricing so that it is dependent on time of arrival.  Optimization can be achieved using the machine learning systems set forth herein, through recommended actions and pricing adjustments.  See also ¶[0004] and [0017]; perform short-term and long-term network capacity planning.  Machine learning techniques can be used to predict spikes in, or sudden changes in network traffic demand); and 
a fare estimator  configured to calculate a predicted fare based on the service time and one or both of: the long term surge prediction and the short term surge prediction (see ¶[0030]; machine learning of the present disclosure can precisely estimate the timing and duration of one or more peaks/spikes in population as input to one or more business applications.  See again ¶[0044]; optimization of ride-hailing demand can be used through recommended pricing adjustments), 
VAN RYZIN further discloses wherein the server is configured to send the predicted fare the digital device (see ¶[0076] and [0080]; networks may include any combination of interconnected networks configured to send and/or receive data communications using various communication protocols and transmission technologies.  The system may be implemented using various platforms, including a requestor-owned mobile device).
VAN RYZIN does not specifically disclose, but SAMADI discloses, wherein the LTSP is a first trained LSTM neural network, and the STSP is a second trained LSTM neural network (see ¶[0038]; generate predictions and forecasts of resource demand using supervised machine learning models.  Multiple machine learning models are used as predictors for new demand forecasting models.  Algorithms can include artificial neural networks such as long short-term memory.  A machine learning model can be selected based on domain.  See also ¶[0020]; perform spatial and temporal predictions over any domain that is impacted by population location and activity).
VAN RYZIN discloses a system and method for queuing in dynamic transportation networks that includes setting premium fares to account for a surge in demand (see ¶[0027]).  SAMADI discloses a telecommunications network traffic metrics evaluation and prediction system that models transportation resource demand, including spikes and peaks, using a LSTM neural network.  It would have been obvious to use the LSTM to model demand and recommend prices as taught by SAMADI in the system executing the method of VAN RYZIN with the motivation to set fares and account for surges in demand.

Claim 17 (Currently Amended) 
The combination of VAN RYZIN and SAMADI discloses the fare prediction data system as set forth in claim 16.
VAN RYZIN does not specifically disclose, but SAMADI discloses, wherein the STSP is configured to calculate the short term surge prediction based on the recent data and at least one of: the historical data and the long term surge prediction (see ¶[0004]-[0005]; perform short-term and long-term capacity planning using historical data.  See also ¶[0053]; use real-time data with machine learning models), 
VAN RYZIN discloses a system and method for queuing in dynamic transportation networks that includes setting premium fares to account for a surge in demand (see ¶[0027]).  SAMADI discloses a telecommunications network traffic metrics evaluation and prediction system that models transportation resource demand, including spikes and peaks, using a LSTM neural network.  It would have been obvious to use the LSTM to model demand and recommend prices as taught by SAMADI in the system executing the method of VAN RYZIN with the motivation to set fares and account for surges in demand.

Claim 20 (Currently Amended) 
VAN RYZIN discloses a method of predicting surge for transportation services (see ¶[0027]; a sudden surge of transportation demand may occur.  See also ¶[0079]; use a machine-learning model to match requestors to providers), comprising: 
receiving, at a server (see ¶[0076]; a server computer system), a request comprising a service time (see abstract and ¶[0067] and Figs. 4 & 8; Matching transportation requestors have varying preferences for waiting times.  An estimated arrival time in minutes as a function of price policy).
VAN RYZIN does not specifically disclose, but SAMADI discloses, providing a predicted surge at the server based on a long term surge prediction calculated using a long term surge predictor (LTSP); and a short term surge prediction calculated using a short term surge predictor (STSP) (see ¶[0044]; ride-hailing companies can provide adjustments to increase car availability.  Adjust pricing so that it is dependent on time of arrival.  Optimization can be achieved using the machine learning systems set forth herein, through recommended actions and pricing adjustments.  See also ¶[0004] and [0017]; perform short-term and long-term network capacity planning.  Machine learning techniques can be used to predict spikes in, or sudden changes in network traffic demand),  
wherein the LTSP is a trained LSTM neural network trained with historical data, and the STSP  is a trained LSTM neural network trained with training data including the recent data, which is more recent than the historical data (see ¶[0004]-[0005]; perform short-term and long-term capacity planning using historical data.  See also ¶[0053]; use real-time data with machine learning models), 
wherein the training data optionally further includes the historical data and/or the long term surge prediction (see again ¶[0004]-[0005]; perform short-term and long-term capacity planning using historical data.  See also ¶[0053]; use real-time data with machine learning models), 
VAN RYZIN discloses a system and method for queuing in dynamic transportation networks that includes setting premium fares to account for a surge in demand (see ¶[0027]).  SAMADI discloses a telecommunications network traffic metrics evaluation and prediction system that models transportation resource demand, including spikes and peaks, using a LSTM neural network.  It would have been obvious to use the LSTM to model demand and recommend prices as taught by SAMADI in the system executing the method of VAN RYZIN with the motivation to set fares and account for surges in demand.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200005206 A1 to VAN RYZIN et al. in view of US 20190379592 A1 to SAMADI as applied to claim 1 above, and further in view of US 20160035030 A1 to Buck (hereinafter ‘BUCK’).

Claim 3 (Currently Amended) 
The combination of VAN RYZIN and SAMADI discloses the method as set forth in claim 1.
The combination of VAN RYZIN and SAMADI does not specifically disclose, but BUCK discloses, wherein the recent data has a higher temporal resolution than the historical data (see ¶[0010]-[0011] and Fib. 1B; use a logarithmic time scale to provide broad historical context and most recent time fine-grained detail).
VAN RYZIN discloses a system and method for queuing in dynamic transportation networks that includes modeling transportation services on a recurring basis per week,, month, or yearly (see ¶[0041]).  BUCK discloses a graphical display with recent period zoom and historical period context data that includes using a logarithmic scale to provide fine-grained detail for recent time periods.  It would have been obvious to include a logarithmic scale as taught by BUCK in the system executing the method of VAN RYZIN with the motivation to model transportation services weekly, monthly, and yearly; and provide historical context and fine-grained detail for recent time periods.

Claim(s) 6-9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200005206 A1 to VAN RYZIN et al. in view of US 20190379592 A1 to SAMADI as applied to claim 1 above, and further in view of US 20190104028 A1 to Sahu et al. (hereinafter ‘SAHU’).

Claim 6 (Currently Amended) 
The combination of VAN RYZIN and SAMADI discloses the method as set forth in claim 1.
The combination of VAN RYZIN and SAMADI does not explicitly disclose, but SAHU discloses, wherein the long term surge prediction is stored in a long term surge database which is updated at a regular interval (see ¶[0030]-[0031]; long-term storage can capture long-term trend and seasonality whereas real-time data captures the recent behavior.  See also ¶[0117]; the time is incremented in intervals until the time interval is exceeded.  The weights are updated to determine the overall prediction model).
VAN RYZIN discloses a system and method for queuing in dynamic transportation networks that includes setting premium fares to account for a surge in demand (see ¶[0027]).  SAMADI discloses a telecommunications network traffic metrics evaluation and prediction system that models transportation resource demand, including seasonal effects, using a LSTM neural network (see ¶[0021]).  SAHU discloses hybrid multi-granular computation with learning that creates a hybrid model with short-term and long-term effects.  It would have been obvious to use the long-term memory as taught by SAHU in the system executing the method of VAN RYZIN to capture long-term and seasonal effects.

Claim 7 (Currently Amended) 
The combination of VAN RYZIN, SAMADI, and SAHU discloses the method as set forth in claim 6.
VAN RYZIN does not specifically disclose, but SAHU discloses, wherein the regular interval is equal or greater than one day (see ¶[0119]; storage may be configured to received data for a longer period of storage (e.g., one day), before being migrated to the long term storage system).
VAN RYZIN discloses a system and method for queuing in dynamic transportation networks that includes setting premium fares to account for a surge in demand (see ¶[0027]).  SAMADI discloses a telecommunications network traffic metrics evaluation and prediction system that models transportation resource demand, including seasonal effects, using a LSTM neural network (see ¶[0021]).  SAHU discloses hybrid multi-granular computation with learning that creates a hybrid model with short-term and long-term effects.  It would have been obvious to use the long-term memory as taught by SAHU in the system executing the method of VAN RYZIN to capture long-term and seasonal effects.

Claim 8 (Currently Amended) 
The combination of VAN RYZIN, SAMADI, and SAHU discloses the method as set forth in claim 6.
VAN RYZIN does not specifically disclose, but SAHU discloses, wherein the updating includes calculating the long term surge prediction for a plurality of regular intervals (see ¶[0030]-[0031]; long-term storage can capture long-term trend and seasonality whereas real-time data captures the recent behavior.  See also ¶[0117]; the time is incremented in intervals until the time interval is exceeded.  The weights are updated to determine the overall prediction model).
VAN RYZIN discloses a system and method for queuing in dynamic transportation networks that includes setting premium fares to account for a surge in demand (see ¶[0027]).  SAMADI discloses a telecommunications network traffic metrics evaluation and prediction system that models transportation resource demand, including seasonal effects, using a LSTM neural network (see ¶[0021]).  SAHU discloses hybrid multi-granular computation with learning that creates a hybrid model with short-term and long-term effects.  It would have been obvious to use the long-term memory as taught by SAHU in the system executing the method of VAN RYZIN to capture long-term and seasonal effects.

Claim 9 (Currently Amended) 
The combination of VAN RYZIN, SAMADI, and SAHU discloses the method as set forth in claim 8.
VAN RYZIN does not specifically disclose, but SAMADI discloses, wherein the plurality of regular intervals are grouped by a repeating cycle, e.g. a week or a month (see ¶[0021] and [0068]-[0069]; historical data may be associated with a season.  Introduce seasonality into the model for seasonal periods, including observations per season).
VAN RYZIN discloses a system and method for queuing in dynamic transportation networks that includes setting premium fares to account for a surge in demand (see ¶[0027]).  SAMADI discloses a telecommunications network traffic metrics evaluation and prediction system that models transportation resource demand, including seasonal effects, using a LSTM neural network (see ¶[0021]).  It would have been obvious to include seasonality as taught by SAMADI in the system executing the method of VAN RYZIN with the motivation to model seasonal effects.

Claim 18 (Currently Amended) 
The combination of VAN RYZIN and SAMADI discloses the fare prediction data system as set forth in claim 16.
The combination of VAN RYZIN and SAMADI does not explicitly disclose, but SAHU discloses, wherein the historical data is stored in a first memory and the recent data are stored in a second memory, optionally, wherein the first memory and the second memory are of a different type (see ¶[0030]-[0031]; long-term storage can capture long-term trend and seasonality whereas real-time data captures the recent behavior.  See also ¶[0002] and [0022]; aggregate real-time data and historical analysis.  A real-time buffer has limited storage capacity, and it moves from in-memory storage to a historical database).
VAN RYZIN discloses a system and method for queuing in dynamic transportation networks that includes setting premium fares to account for a surge in demand (see ¶[0027]).  SAMADI discloses a telecommunications network traffic metrics evaluation and prediction system that models transportation resource demand, including seasonal effects, using a LSTM neural network (see ¶[0021]).  SAHU discloses hybrid multi-granular computation with learning that creates a hybrid model with short-term and long-term effects using a real-time buffer and in-memory storage.  It would have been obvious to use the short and long-term memory as taught by SAHU in the system executing the method of VAN RYZIN to capture long-term and seasonal effects.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200005206 A1 to VAN RYZIN et al. in view of US 20190379592 A1 to SAMADI as applied to claim 1 above, and further in view of CN 109637196 A to Wen et al. (hereinafter ‘WEN’).

Claim 13 (Currently Amended) 
The combination of VAN RYZIN and SAMADI discloses the method as set forth in claim 1.
The combination of VAN RYZIN and SAMADI does not specifically disclose, but WEN discloses, wherein the fare estimator comprises a quantile regression neural network (see abstract; combine a neural network and a quantile regression method to obtain continuous traffic demand data of a certain day in the future).
VAN RYZIN discloses a system and method for queuing in dynamic transportation networks that includes setting premium fares to account for a surge in demand (see ¶[0027]) that may use machine learning models to match requestors and providers (see ¶[0079]).  WEN discloses using a combined neural network and quantile regression method to model traffic demand data.  It would have been obvious to model traffic demand using quantile regression as taught by WEN in the system executing the method of VAN RYZIN with the motivation to set fares and account for surges in demand.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200005206 A1 to VAN RYZIN et al. in view of US 20190379592 A1 to SAMADI as applied to claim 1 above, and further in view of US 20150134379 A1 to Jonas (hereinafter ‘JONAS’).

Claim 14 (Currently Amended) 
The combination of VAN RYZIN and SAMADI discloses the method as set forth in claim 1.
VAN RYZIN does not specifically disclose, but SAMADI discloses wherein each of the predicted fare the long term surge prediction, and the short term surge prediction are calculated (see ¶[0030]; estimate the timing of a spike or peak in population change around a venue or neighborhood.  See also ¶[0038]; use a long short-term memory (LSTM)). 
The combination of VAN RYZIN and SAMADI does not specifically disclose, but JONAS discloses, for a same geohash (see ¶[0032]; space and time expressed using a geohash public-domain geospatial-quantizing algorithm).
VAN RYZIN discloses a system and method for queuing in dynamic transportation networks that includes setting premium fares to account for a surge in demand (see ¶[0027] and [0051]) at locations using location services (see ¶[0043] and [0079]).  SAMADI discloses a telecommunications network traffic metrics evaluation and prediction system that models transportation resource demand, including spikes and peaks, using GPS location data.  It would have been obvious to use the LSTM to model demand and recommend prices as taught by SAMADI in the system executing the method of VAN RYZIN with the motivation to set fares and account for surges in demand.  
JONAS discloses interpreting space and time data using geohash data.  It would have been obvious to use geohash data as taught by JONAS in the system executing the method of VAN RYZIN and SAMADI with the motivation to gather location data to account for a surge in demand.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624